Exhibit 10.15

 

United States

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

2007 OMNIBUS EQUITY COMPENSATION PLAN
VARIABLE COMPENSATION STOCK UNIT AWARD PROGRAM SUBPLAN

 

20XX GRANT NOTICE (OpCo Performance-Based Awards)

 

Investment Technology Group, Inc. (the “Company”), pursuant to Section 6 of its
Variable Compensation Stock Unit Award Program Subplan (the “Program”), hereby
grants to you as a Participant under the Program, Stock Units representing a
generally nontransferable right to receive one share of Company Stock with
respect to each underlying Stock Unit at a specified future date (the “Grant”),
subject to all of the terms and conditions as set forth herein, the Program and
the Investment Technology Group, Inc. 2007 Omnibus Equity Compensation Plan (the
“Plan”).1  Notwithstanding any provision of the Program, no Dividend Equivalents
shall be credited on the Stock Units. All capitalized terms herein that are not
otherwise defined shall have the meanings ascribed to such terms in the Program
or Plan, as applicable.

 

 

 

Participant:

 

 

Date of Grant:

 

 

Number of Basic Units subject to Grant:

 

 

 

 

 

 

Vesting Schedule: The Basic Units subject to this Grant are designated as
Performance-Based Units under the Program and are subject in all respects to the
vesting provisions set forth in Section 6(c) of the Program. 

The Basic Units subject to this Grant shall be divided into three equal annual
installments, and each installment shall vest, if at all, on ______________,
______________ and ______________, based on the levels of Revenue and Pre-Tax
Margin (each a “Performance Metric” as defined below and together, the
“Performance Metrics”) achieved for each of the 20XX, 20XX and 20XX fiscal years
(each a “Performance Year”), respectively, that ends immediately prior to the
applicable vesting date,  if the Participant remains continuously employed by
the Company or its Subsidiaries through, and is in Good Standing (as defined
below) on, each applicable vesting date. Between January 1 and ___________ of
the year following each Performance Year, the Compensation Committee of the
Board of Directors (the “Board”), or any other committee appointed by the Board
to administer the Program (the “Compensation Committee”), shall determine and
certify the extent to which Basic Units have been earned and are eligible for
vesting, if at all, based on the levels of Revenue and Pre-Tax Margin achieved
for the applicable Performance Year.

The number of Basic Units set forth above is the number of Basic Units that may
be earned and eligible for vesting based on achievement of the Performance
Metrics in each Performance Year at levels that equal 100% in the payout matrix
set forth below (the “Target Award”).2  The actual number of Basic Units that
may be earned and eligible for vesting pursuant to this Grant may be greater or
less than the Target Award, or even zero, and will be based on the level of the
Performance Metrics achieved in each Performance Year in accordance with the
following payout matrix.

 

 

 

 

 

 

 

 

 

Pre-Tax Margin

Payout Matrix (%)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revenue ($m)

 

 

 

 

 

 

 

 

1 The Plan, Plan prospectus, and Program are available on ITG Exchange. In
addition, paper copies of the Plan, Plan prospectus and Program are available
upon request by contacting the Legal Department of the Company at ITG_Legal.

2 For illustrative purposes only, if Revenue and Pre-Tax Margin in each
Performance Year are $X and X%, respectively, 100% of the Basic Units set forth
above will be earned and eligible for vesting, subject to the continued
employment and Good Standing requirements noted above.





--------------------------------------------------------------------------------

 



If actual results for the Performance Metrics fall between the specified
performance levels set forth in the payout matrix, the actual number of Basic
Units that may vest on the applicable vesting date will be determined by equally
weighting the interpolated payout percentage for each Performance Metric.3
 Failure to achieve the threshold performance level for either of the
Performance Metrics will result in no Basic Units vesting as of the applicable
vesting date and in no event will the number of Basic Units vesting as of the
applicable vesting date exceed 200% of the Basic Units subject to the applicable
annual installment.4 

For purposes of this Grant, (i) “Good Standing” means the Participant is
actively employed by the Company or its Subsidiaries on the applicable date and
has not given a notice of resignation to, or received a notice of termination
from, the Company or any of its Subsidiaries prior to such date, (ii) “Revenue”
means all revenues generated by the Company for the relevant Performance Year
(adjusted to exclude unique and/or non-operating items in accordance with the
Company’s historical practices, such as gains and losses on divestitures, and
the impact on revenues of certain acquisitions or divestitures as determined by
the Compensation Committee) and (iii) “Pre-Tax Margin” means the percentage
determined by dividing the pre-tax income of the Company for the relevant
Performance Year (adjusted to exclude unique and/or non-operating  items such as
acquisitions, divestitures, restructuring charges, large write-offs, asset
impairments, significant charges associated with litigation or regulatory
matters together with related expenses or items outside of management’s control,
in accordance with the Company’s historical practices and as determined by the
Compensation Committee) by Revenue.

Settlement: The Participant shall receive shares of Company Stock in settlement
of the Basic Units in accordance with the terms of the Program, subject to the
collection of applicable taxes in connection with the issuance of Company
Stock. 

Violation of Code of Conduct; Financial Restatement; Forfeiture of Unvested
Basic Units:  If, prior to the date the Basic Units otherwise become vested in
accordance with the vesting schedule set forth above (i) the Participant
materially breaches the Company’s Code of Business Conduct and Ethics, as such
material breach is determined by the Compensation Committee, in its sole
discretion, or (ii) the Company is required to prepare a restated financial
statement that is filed with an external regulator because of material
noncompliance of the Company with any financial reporting requirement, whether
or not such restatement involves misconduct of the Participant, then the
Compensation Committee may determine, in its sole discretion, that the Basic
Units shall cease to vest effective as of the date of the material breach or the
date on which the Company is notified of such requirement, as applicable, in
each case, subject to compliance with applicable law.

Recoupment Policy:  You agree that you will be subject to any compensation
clawback or recoupment policies that may be applicable to you as an employee of
the Company or any of its affiliates, as in effect from time to time and as
approved by the Board or the Compensation Committee, whether or not approved
before or after the Date of Grant.

 

Acknowledgements: You acknowledge receipt of this Grant Notice, the Program, the
Plan and the Plan prospectus.1  You further acknowledge that this Grant is made
under, and governed by the terms and conditions of, the Plan and the Program
except as otherwise set forth herein, and you agree to be bound by such terms.
The Compensation Committee has the authority to interpret and construe this
Grant pursuant to the terms of the Program and the Plan, and its decisions shall
be conclusive as to any questions arising hereunder.

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

PARTICIPANT

 

 

 

 

By:

 

 

 

By:

 

Name:

 

 

 

Name:

 

Title:

 

 

 

Date:

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

3 For illustrative purposes only, if Revenue and Pre-Tax Margin for the 20XX
Performance Year were $X and X%, respectively, the payout level would be
determined by interpolating between performance levels of X% and X%, for a
payout percentage of X% for the applicable installment.

4 For illustrative purposes only, assume you were granted 100 Basic Units. If
(a) Revenue and Pre-Tax Margin for each Performance Year were $X and X%,
respectively, 200 Basic Units would vest in total over the course of the term of
the award, (b) Revenue and Pre-Tax Margin for each Performance Year were $X and
X%, respectively, 50 Basic Units would vest in total over the course of the term
of the award and (c) Revenue or Pre-Tax Margin for each Performance Year were
less than $X or less than X%, respectively, no Basic Units would vest.  For the
avoidance of doubt, vesting in (a) and (b) is subject to the continued
employment and Good Standing requirements noted above.





--------------------------------------------------------------------------------